Citation Nr: 1600881	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  10-32 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 





INTRODUCTION

The appellant served in the United States Navy Reserve, to include a period of active duty for training (ACDUTRA) from July 1964 to December 1964.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The appellant requested a hearing before the Board by live videoconference at the RO in his August 2010 substantive appeal.  He was scheduled for a hearing in December 2015; however, he did not report for that hearing.  The appellant has not requested that the hearing be rescheduled, nor has he provided good cause.  Therefore, the appellant's hearing request is deemed withdrawn.  See 38 C.F.R. 
§ 20.704 (d),(e) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS).  The documents in the Virtual VA paperless claims system are either duplicative of the evidence in VBMS or are irrelevant to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

First, a remand is necessary in order to verify the appellant's periods of ACDUTRA and inactive duty for training (INACDUTRA) while he was in the Navy Reserve.  It appears that the appellant served in the Navy Reserve from July 1964 to April 1970; however, the only period of service that has been verified is a period of ACDUTRA from July 1964 to December 1964.  Therefore, all periods of ACDUTRA and INACDUTRA must be verified and a summary of his verified dates of service must be associated with the claims file.  

Second, a remand is necessary in order to provide the appellant with a VA examination and medical opinion.  In this regard, the appellant has a current diagnosis of bilateral hearing loss and tinnitus and his private audiologist opined that the hearing loss was related to his exposure to noise during service.  See, June 2010 private medical opinion.  However, it is not clear whether the private audiologist was aware of the length of time the appellant served on active duty or ACDUTRA status and the audiologist also did not provide an opinion regarding the etiology of the tinnitus.  The Board acknowledges that the appellant was scheduled for VA examinations in April 2012 and October 2012 and that the appellant failed to report to the examinations; however, the scheduling letter for the April 2012 examination was not sent to the appellant's current address, and there is an indication that the October 2012 scheduling letter was also not sent to the proper address.  Specifically, the examination inquiry directed that an examination notice be sent to the address the VA Medical Center had on file and a September 2007 VA examination report contained an address for the appellant that had the incorrect zip code.  Therefore, the Board finds that a VA examination and medical opinion are warranted in order to determine the nature and likely etiology of the claimed bilateral hearing loss and tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant's Reserve unit to request verification of the dates for each period of active duty for training and inactive duty for training in the Navy Reserve and then prepare and include in the claims file a summary of the dates of active duty for training and inactive duty for training.  A retirement points summary will not suffice.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and his representative.  

2.  After these records are associated with the claims file, schedule the appellant for a VA examination to determine the etiology of hearing loss and tinnitus.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  The summary of the appellant's periods of ACDUTRA and INACDUTRA must also be provided to the examiner.  An explanation for all opinions expressed must be provided.  

The appellant is competent to attest to matters of which he has first-hand knowledge, including noise exposure and his observable symptoms.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner must provide a fully reasoned explanation.

The examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the appellant's hearing loss and tinnitus manifested in or is otherwise causally or etiologically related to a period of ACDUTRA or INACDUTRA, including noise exposure therein.  In rendering the opinion, the examiner must address the June 2010 private medical opinion.  

The examiner must also convert any audiometric results using ASA standards to ISO-ANSI standards to facilitate data comparison.  The examiner should assume ASA units were used prior to October 31, 1967 and ISO (ANSI) units were used starting on that date.

The examiner is advised that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

3.  Notify the appellant that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the appellant does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




